Citation Nr: 0210047	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  00-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for paranoid 
schizophrenia, currently evaluated as 50 percent disabling, 
to include whether the reduction in rating was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel





REMAND

The veteran had active military service from February 1994 to 
November 1996.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The most recent Statement of the Case (SOC) was issued in 
March 2000.  Subsequently, the veteran underwent a VA 
psychiatric examination dated in July 2001 which is relevant 
to his claim.  However, the RO did not readjudicate the 
veteran's claim on appeal or issue a Supplemental Statement 
of the Case (SSOC) addressing this matter following the 
receipt of the July 2001 examination.  The failure of the RO 
to issue a SSOC in accordance with the provisions of 
38 C.F.R. § 19.31 (2001) constitutes a procedural defect 
requiring correction by the RO.  For this reason, a remand of 
this case is warranted.  See 38 C.F.R. § 19.9 (2001).  

The Board notes that the criteria for issuing a SSOC changed 
effective February 22, 2002.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.31).  
However, under amended § 19.31, a remand for the issuance of 
an SSOC would still be required because the additional 
pertinent evidence was received by the RO in August 2001, 
before the appeal was certified and sent to the Board in May 
2002.  Amended 38 C.F.R. §  19.31 only does away with the 
requirement that the RO issue an SSOC upon receipt of 
additional pertinent evidence when the evidence was received 
after the appeal is certified and sent to the Board.  Id.; 
also see Chairman's Memorandum, No. 01-02-01 (Jan. 29, 2002).  
Likewise, amended 38 C.F.R. § 20.1304 (see 67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (effective February 22, 2002) 
(to be codified at 38 C.F.R. § 20.1304) only does away with 
the requirement that a claim be remanded for the issuance of 
an SSOC upon receipt of additional pertinent evidence by the 
Board when that evidence was filed directly with the Board.)

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

The RO should review the evidence of 
record, including the report of the July 
2001 VA examination or any other evidence 
that has been received since the May 2000 
Statement of the Case was issued.  If, 
after reviewing this evidence, the RO 
determines that the any additional 
development is warranted, the RO is free 
to undertake such development as it deems 
necessary.  Once such development has 
been completed, the RO should then 
readjudicate the veteran's claim for 
increased rating for his service-
connected paranoid schizophrenia, to 
include the issue of whether the 
reduction in rating was proper.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

